DETAILED ACTION

Appeal Brief
1.	Appellants Appeal Brief filed 10/11/21 has been fully considered and entered. The obviousness type rejections of claims 1-3, 5, 6, 7, 9-12, 14 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1, the rejection of claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1, Everaerts US 6624273 B1 as applied to claim 1 and further in view of and Metzger US 5292622 A and the rejection of claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1, Everaerts US6624273 B1 as applied to claim 1 and further in view of Azar et al., US 3893932 (Azar) are hereby withdrawn for reasons set forth below. 

Election/Restrictions
2.	Claims 1, 3-12, 14, 21 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/21/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 1,3-12,14-15 and 17-22.
	With specific regard to independent claims 1 and 15, there is no known prior art which teach or suggest the claimed article and method of making the claimed article. With respect to the prior art cited in prior Office Actions as set forth above, the Examiner is persuaded that the references relied upon do not teach all the limitations of the independent claims. Specifically, the references fail to teach the claimed ratio of the average diameter of the microcapsules to the thickness of the layer of the polymeric material on the surface of the substrate and that the polymeric material applied to the surface of the 
	An updated art search produced another closely related reference. US 2010/0104836 issued to Kobyashi teach a similar adhesive material comprising a substrate, a polymeric material layer and a plurality of microcapsules applied thereto. However, the polymeric material used to attach and/or coat the microcapsules is taught has having a tackiness property. Applicant’s claims 1 and 15 limit the glass transition temperature of the polymeric material to those materials with a Tg greater than 0°C. Such a limitation would exclude polymeric materials having tackiness properties. The Examiner can find no motivation to modify the reference of Kobyashi to form an obviousness type rejection. As such, the Examiner considers this reference only as closely related but not applicable to reject the claims. Claims 3-12, 14 and 17-22 are allowable as they depend either directly or indirectly from independent claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/LYNDA SALVATORE/              Primary Examiner, Art Unit 1789                                   

                                                                                                                                                       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adrian Pishko on January 20th, 2022.

The application has been amended as follows:  
IN THE CLAIMS:
Rejoin previously withdrawn claims 15 and 17-20
Cancel claims 2 and 16
In claim 10, line 3, delete the word [comprising] and replace with the word – is- 
	
	Rewrite claim 1 as follows:
1.) An article comprising:

a substrate having a first major surface, the substrate comprising a nonwoven material, a
woven material, or a foam, wherein the substrate has a compressive strength of from 50 Pascals
(Pa) to 20,000 Pa at 10% compression; and

a plurality of microcapsules comprising an outer surface and a plasticizer encapsulated in
the microcapsules, the plurality of microcapsules attached to the first major surface of the
substrate with polymeric material layer, wherein a ratio of an average diameter of the plurality of microcapsules to an average coating thickness of the polymeric material layer on the substrate is 1.3 to 10; and 

wherein the plurality of microcapsules further comprises a coating of the polymeric material on at least a portion of the outer surface of each microcapsule located above the upper surface of the polymeric material layer on the surface of the substrate; and 

the polymeric material has a glass transition temperature (T g) greater than 0 °C.






Rewrite claim 15 as follows: 

15.) A method of making an article comprising:

providing a substrate having a first major surface, the substrate comprising a nonwoven
material, a woven material, or a foam, wherein the substrate has a compressive strength of from 50 Pa to 20,000 Pa at 10% compression; and 

providing a plurality of microcapsules comprising an outer surface and a plasticizer
encapsulated in the microcapsules; and

attaching the plurality of microcapsules to the first major surface of the substrate with a
polymeric material layer, thereby forming a polymeric matrix attached to the first major surface of the substrate; and

wherein a ratio of an average diameter of the plurality of microcapsules to an average
coating thickness of the polymeric material layer on the substrate is 1.3 to 10; and 

wherein the plurality of microcapsules further comprises a coating of the polymeric material on at least a portion of the outer surface of each microcapsule located above the upper surface of the polymeric material layer on the surface of the substrate; and 

wherein the polymeric material comprises a glass transition temperature (Tg) greater than 0 °C.